Exhibit 10.3
ELAN FINANCIAL SERVICES
JOINT MARKETING AGREEMENT
     This Joint Marketing Agreement (the “Agreement”) is entered into this
15 day of September, 2008 (the “Effective Date”) by and between U.S. Bank
National Association ND, Fargo, North Dakota, d/b/a Elan Financial Services, a
national banking association, with its principal place of business located at
4325 17th Avenue SW, Fargo, ND 58103 (“Elan”), and Columbia River Bank, a
corporation organized under the laws of Oregon, with its principal place of
business located at 401 East Third Street, Suite 200, The Dalles, OR 97058
(“Correspondent”).
RECITALS
     WHEREAS, Elan offers the Elan Financial Services Credit Card Plan (the
“Plan”), pursuant to which Elan offers consumer purpose and business purpose
revolving charge accounts to individual consumers and to businesses,
respectively, which Accounts (as defined below) may be accessed by a credit card
bearing Visa or MasterCard marks; and
     WHEREAS, Correspondent would assist Elan by promoting the Plan and
soliciting and obtaining additional cardmembers subject to the terms of this
Agreement; and
     WHEREAS, Elan and the undersigned Correspondent desire to enter into a
joint marketing agreement for the provision of certain products and services by
and to each other in connection with the Plan.
     NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
promises and covenants hereinafter set forth, and payments provided for in this
Agreement, the parties agree as follows:
AGREEMENT
I. DEFINITIONS

A.   For purposes of this Agreement and except as otherwise specifically set
forth in the text of the Agreement, capitalized terms shall have the meanings
specified in Exhibit A, attached hereto and incorporated by reference.   B.  
All terms defined in this Agreement shall have the same meaning in any Exhibits
and Schedules attached hereto and/or referenced herein.   C.   Other terms
defined herein shall have the meanings set forth in their context of use.

II. GENERAL RIGHTS AND RESPONSIBILITIES

A.   Correspondent.

  1.   Establishment of Correspondent Account. By no later than the Effective
Date, Correspondent shall establish (at Correspondent’s own institution or
another financial institution of its choice) or otherwise designate a
federally-insured deposit account as a Correspondent Account. Correspondent
authorizes Elan to deposit amounts due to Correspondent in the Correspondent
Account and upon prior notice charge the Correspondent Account for amounts due
Elan immediately following the establishment of the Correspondent Account.    
2.   Settlement of Amounts. Correspondent shall maintain the Correspondent
Account in good standing throughout the term of this Agreement. As to all
amounts that may be due to Elan from Correspondent from time to time pursuant to
the terms of this Agreement, Correspondent authorizes Elan to offset such
amounts against any amounts due to Correspondent or charge such amounts to the
Correspondent Account, whether or not such charges create overdrafts. If the

1of 22



--------------------------------------------------------------------------------



 



      Correspondent Account is not held by Correspondent, Correspondent agrees
that it shall be responsible for any fees or other charges, including, but not
limited to overdraft or NSF fees, owing to the financial institution where the
Correspondent Account has been established.     3.   Financial Information. If
Correspondent is not currently a licensed member of a National Association, upon
Elan’s request Correspondent shall provide such financial information as shall
be necessary for Elan to secure for Correspondent any necessary license or
membership from the applicable National Association. Correspondent shall
reimburse Elan for the National Association entry fee(s), if applicable, annual
fee(s) and any and all other fees charged by any National Association that
relate to the Plan and Credit Card transactions. Elan will deduct the amount of
the National Association fee(s) from the Correspondent Account. At all times,
Correspondent shall take any steps necessary to ensure that it is in compliance
with any applicable standards imposed upon members or licensees by Visa or
MasterCard, shall promptly notify Elan if it is not in compliance with these
standards, and shall indemnify Elan with respect to any fines or penalties
assessed by Visa or MasterCard due to Correspondent’s failure to comply with
these standards. Correspondent shall be in breach of a material obligation of
this Agreement if its license or membership from Visa or MasterCard is revoked
for any reason.     4.   Credit Card Manager. To coordinate and supervise its
activities under this Agreement, Correspondent shall designate, from among its
permanent operating personnel, a Credit Card Manager, who has decision making
authority and the ability to coordinate, execute and monitor product promotions
and placement in accordance with the marketing plan jointly developed by Elan
and Correspondent. The Credit Card Manager must become fully familiar with the
operation of the Plan and the responsibilities of Correspondent under it, and
shall act as a liaison between Correspondent and Elan with respect to the Plan.
    5.   Promotion of Products. Correspondent shall meet on a mutually agreed
upon schedule with Elan, but no less often than annually, to discuss the status
of the Plan, which discussion will include Correspondent’s commitment to and
participation in ongoing acquisition marketing programs. A representative from
Correspondent’s senior management will participate in each status meeting with
Elan.     6.   Provision of Customer Names; Legality. Correspondent agrees to
comply with all Requirements of Law in connection with the provision of
information to Elan, including, but without limitation, names and addresses of
potential Cardmembers, for the purpose of the solicitation of Cardmembers and
potential customers, and otherwise in its own solicitation of Cardmembers and
potential customers for the Products.     7.   Employee Training. Correspondent
agrees to either assist Elan with training or allow Elan to train
Correspondent’s new employees on the Plan and Products. Further, Correspondent
shall allow Elan to retrain Correspondent’s existing employees according to a
mutually agreed upon training schedule that shall include a minimum of one
training session per year in order to enhance their knowledge of the Plan and
Products, or communicate to Correspondent’s employees any changes that may have
occurred to the Plan or Products. Elan will pay its reasonable costs associated
with training conducted by Elan.

     B. Elan.

  1.   Promotional Supplies, Equipment and Access to Online Account Services.
Elan shall supply, at Elan’s expense, Correspondent with Elan’s standard
promotional materials and other Elan required standard forms as well as access
to Online Account Services, as further described below, for use by Correspondent
in connection with the Plan. All such forms and materials remain the property of
Elan and any supply of such items remaining in Correspondent’s possession shall
be returned to

2of 22



--------------------------------------------------------------------------------



 



      Elan upon termination of this Agreement. Correspondent shall be solely
responsible for all costs associated with specially developed promotional
materials created by Correspondent.

  2.   Advertising Material and Forms: Legality. Elan warrants that all
advertising, applications, forms and other materials provided to Correspondent
by Elan will comply with relevant Requirements of Law if used by Correspondent
without modification and in accordance with instructions provided by Elan.

C.   Plan Materials.

  1.   Use of Service Marks and Promotion of Plan; Advertising Materials.

  a.   In connection with the promotion of the Products in this Agreement, and
Elan’s sponsorship of Correspondent into Visa and/or MasterCard, Correspondent
shall have limited use of the Visa Marks and/or MasterCard Marks for the limited
purpose of promoting Products. Correspondent shall pay all charges or
assessments that may be made by Visa or MasterCard with respect to
Correspondent’s use of the Visa Marks or MasterCard Marks in connection with the
Plan. Further, in connection with promotion of Products in this Agreement, Elan
authorizes and grants to Correspondent during the term of this Agreement a
limited license to use the Elan Marks in accordance with the provisions of this
Agreement, and Correspondent hereby grants to Elan a limited license to use the
Correspondent Marks during the term of this Agreement. Each of Elan and
Correspondent represents, warrants and covenants to and with the other that it
or its affiliate is and shall remain the sole owner of the Elan Marks and
Correspondent Marks, respectively, and that it has authority to grant the
license for such use, and that use of the other party’s marks by Elan or
Correspondent will not infringe upon the trade name, copyright, trademark or
other intellectual property rights of any third party. Following termination of
this Agreement, neither party shall have the right to disseminate new marketing
materials using the other’s marks.     b.   Any use of the Elan Marks, Visa
Marks or MasterCard Marks by Correspondent in advertising, promotional materials
or in any other media (including, but not limited to, email solicitations),
shall be subject to the applicable Requirements of Law and the rules and
regulations of Visa or MasterCard as established from time to time, and each
such proposed use by Correspondent shall be submitted to Elan for prior
approval. Correspondent shall submit any advertising of the Plan designed or
modified by Correspondent to Elan for approval at least ten (10) Business Days
prior to the intended date of use, and Elan will use reasonable efforts to
approve or reject such advertising by the intended date of use. Elan will aid
Correspondent in promoting the Plan by offering to Correspondent any reasonable
request for assistance or advice with respect to advertising layout, designs and
format. Correspondent shall not advertise the Plan using any advertising
materials (including, but not limited to, solicitations, applications or the
Correspondent Website) that have not been provided by or approved by Elan.

  2.   Personalized and Other Collateral.

  a.   Correspondent Marks shall be placed on certain Plan materials, including,
but not limited to, Credit Cards, Account applications, Account statements,
Credit Card carrier, online Account applications, Cardmember Account access web
pages (as accessed via a Link) and acquisition direct mailings (if any,
dependent upon Correspondent meeting Elan’s direct mail criteria) (the foregoing
collectively known as “Personalized Collateral”), but will not otherwise be
customized. Elan Marks shall be included on all Personalized Collateral, and
Elan shall be designated as creditor and issuer of the Credit Cards. Visa Marks,
MasterCard Marks or service marks or trademarks of any other National

3of 22



--------------------------------------------------------------------------------



 



      Association shall be included on certain Plan Materials, as applicable.
Subject to Section II.C.6., below, all designs (including redesigns) of the
Personalized Collateral shall be produced by Elan and shall be subject to
approval of the applicable National Association. The designs of all the
Personalized Collateral shall comply with applicable Requirements of Law, as
well as the requirements of the applicable National Associations and shall be
the property of Elan, who shall be the sole owner of any artwork, design or
image appearing on the Personalized Collateral, excluding the Correspondent
Marks and any names, trademarks or service marks belonging to any third party.
Elan will purchase the stock and be responsible for the ordering, production and
delivery of Personalized Collateral.

  b.   All other Plan materials may only contain Elan Marks and, as applicable,
Visa Marks, MasterCard Marks or service marks or trademarks of any other
National Association, but may not contain Correspondent Marks. Except where
Correspondent has created its own materials, as allowed pursuant to
Section II.C.1.b., or Correspondent requests that Elan replace materials as
provided in Section II.C.6., Elan shall design and bear the cost of designing
all other Plan materials, not addressed herein, including, but not limited to,
Cardmember Agreements and declination letters, and shall be responsible for the
purchase of new stock and for the production and delivery of all other Plan
materials.

  3.   Websites. If Correspondent maintains a Correspondent Website,
Correspondent agrees to advertise the Products and provide one or more links
(each, a “Link”) on the Correspondent Website that transfers users to the Elan
Website so that interested parties may apply for an Account and view specific
information relating to the Accounts. All advertising for Accounts on the
Correspondent Website shall be subject to Elan’s approval, which approval shall
not be unreasonably withheld, provided that in no event shall Correspondent
provide information about rates and fees and other variable information with
respect to the Accounts, or its own blank application for such Accounts, on the
Correspondent Website. Elan shall own and provide a Link to Correspondent that
includes online applications as well as access to online cardmember account
access for Cardmembers’ use only during the term of this Agreement.
Correspondent shall be responsible for providing appropriate language on the
Correspondent Website or providing a web page that users view before they enter
the Elan Website, which notifies the user that the site the user is being
transferred to is not Correspondent’s site. Cardmembers may access their Account
information by going directly to the Elan Website or such other Link as may be
provided by Elan for Cardmembers to access their Account information through the
Correspondent Website. In addition, Correspondent’s employees will be able to,
upon request by a Cardmember, access the Cardmember’s Accounts via the Online
Account Services. Both parties agree that the indemnification provisions in
Section IX.B. will apply to any claims that arise due to the negligent or
fraudulent use by a party’s employees, agents or representatives of the Link or
the other party’s website.     4.   Acquisition Direct Mailings. If Elan offers
acquisition direct mail programs to Correspondent, Correspondent shall
participate in such programs. Upon Elan’s request, Correspondent shall provide,
at Correspondent’s own cost, a list of names to Elan, or an Elan designated
representative or vendor for use in acquisition direct mail programs.
Correspondent understands and agrees that individuals who are selected to
receive an acquisition mailing from the list obtained by Elan are selected
pursuant to Elan’s criteria. Elan shall be responsible for and shall bear the
cost of creation, production and mailing of the acquisition direct mail
programs, and shall comply with Requirements of Law related to such direct mail
programs.     5.   Promotion of the Employee Card Plan. Correspondent agrees to
participate in and promote the Credit Card Plan to its employees, including, but
not limited to communicating information about the benefits of the Credit Card
to its employees.

4of 22



--------------------------------------------------------------------------------



 



  6.   Costs. Elan may charge to Correspondent the cost of digitizing the
Correspondent Marks for use on Plan materials. Notwithstanding the foregoing,
Elan will not charge Correspondent for the cost of the initial digitizing of
Correspondent Marks on Plan materials related to Purchased Accounts. If during
the term of this Agreement Correspondent changes the Correspondent Marks and
chooses to use the new Correspondent Marks on any Plan materials, Correspondent
shall be responsible for the cost of Elan obtaining new digitized Correspondent
Marks. In the event that Correspondent requests or requires that Elan replace
existing Plan materials due to a change in Correspondent Marks, Correspondent
understands and agrees that Elan may continue to use existing materials until
such materials are exhausted, provided, that Correspondent may require that Elan
use new Plan materials prior to the depletion of existing supply of Plan
materials, so long as Correspondent pays to Elan the cost of replacing any
existing materials as well as the cost to destroy such existing materials.    
7.   Cardmember Service. Elan shall, at no cost to Correspondent, provide a
toll-free telephone number, available 24 hours per day, seven days per week, for
Cardmembers to contact Elan with questions regarding their Accounts.
Correspondent will first refer Cardmembers to the Elan toll-free telephone
number, but may assist Cardmembers with general Account questions using Online
Account Services. Elan shall provide to Cardmembers the ability to send a secure
email to the Cardmember Service Department should a Cardmember have questions
regarding his or her Account.

III. PLAN ADMINISTRATION AND PROMOTION OF PRODUCTS

A.   General.

  1.   Promote All Products. Correspondent agrees to use its reasonable best
efforts to promote all Products and shall not engage in practices that detract
from Elan’s promotional efforts with regard to the Products. Correspondent
agrees to perform according to an Elan pre-established marketing plan, or assist
Elan in developing an annual marketing plan, which shall include without
limitation the establishment of annual branch goals for Correspondent’s
employees in order to facilitate the promotion of the Plan and participation in
programs outlined in Section II.C.4. If Correspondent offers an employee
incentive plan for its other financial products, Correspondent will include as a
part of its employee incentive plan incentives for the completion of
applications for Credit Cards. If Correspondent does not currently include such
incentives, Correspondent shall use its best efforts to incorporate credit card
incentives within a reasonable amount of time after the launch of the Card
Program. Correspondent shall display at all of its main and branch offices
advertising and promotional materials supplied by Elan. Each party’s promotion
of the Products will comply with applicable Requirements of Law.     2.  
Complete and Submit Applications and Agreements.

  a.   In the event any applicant so requests, Correspondent shall assist the
applicant in completing an application form for a Product. In order for Elan to
maintain compliance with the Requirements of Law, Correspondent will no later
than five (5) days after receipt of a completed application submit such
completed application form to Elan together with additional applicant
information required by Elan pursuant to Section III.A.3. Correspondent shall
not make any oral or written statement, in advertising or otherwise, to any
applicant or prospective applicant that would discourage a reasonable person
from making or pursuing an application for a Product. In addition, prior to
approval of any application by Elan, Correspondent shall make no assurances to
any applicant that his or her application will be approved by Elan.
Correspondent shall also obtain other executed documents necessary to complete
Business Account applications, including, but not limited to, corporate
certificates of authority and corporate resolutions, and other documents as may
be required from time to time in the form provided by Elan, from

5of 22



--------------------------------------------------------------------------------



 



      those business entities whose applications for Business Accounts are
originated by Correspondent.     b.   Because Elan is the sole owner of all
Accounts established pursuant to the Plan, Elan shall be responsible for
compliance with the USA PATRIOT Act and its implementing regulations as well as
applicable “Know Your Customer” laws and regulations. Correspondent shall make
best efforts to assist Elan in complying with the USA PATRIOT Act and its
implementing regulations, as well as other Requirements of Law.

  3.   Additional Applicant Information. With every application submitted by
Correspondent to Elan, Correspondent shall submit additional applicant
information required by Elan. Correspondent shall designate as part of the
application process that Correspondent either requests that the application be
reviewed by Elan other than through use of Elan’s standard automatic credit
underwriting process, because Correspondent has provided Elan with other
information to be considered in the decision process, or requests that Elan
follow Elan’s standard automatic credit underwriting process. Correspondent
shall have no credit liability to Elan for Cardmember charges as a result of
Correspondent’s recommendation to Elan pursuant to this Section III.A.3.     4.
  Approval/Denial of Applications. Elan shall review all applications submitted
by Correspondent and approve or deny such applications in Elan’s sole discretion
based upon the credit underwriting criteria established by Elan. Elan disclaims
any and all representations and/or warranties express or implied regarding the
percentage of applications which will be approved or denied by Elan. Elan will
establish initial credit lines for approved applicants in its sole discretion.
Correspondent understands and agrees that all credit decisions by Elan are
final, provided, however, that Elan may, in its sole discretion, approve an
application at Correspondent’s request, notwithstanding that the applicant does
not satisfy Elan’s credit underwriting criteria, in consideration of
Correspondent’s execution of a Full Recourse Agreement.     5.   Full Recourse
Accounts. From time to time Elan may decline an application for an Account in
which Correspondent has a substantial interest in the establishment of such
account. Pursuant to that interest, Correspondent and Elan may enter into a
separate Full Recourse Agreement for each such Account, under which terms Elan
will establish a Full Recourse Account (and pay income described in Schedule A
depending upon the type of Account established) and, under certain
circumstances, require that Correspondent purchase the Full Recourse Account for
an established price. Upon the purchase of a Full Recourse Account, the Full
Recourse Account will be returned to Correspondent and Correspondent shall be
deemed to be the owner and creditor of all aspects of such Account (not just
unpaid balances), and without limiting the foregoing, shall be solely
responsible for the servicing of the Full Recourse Accounts. Correspondent
acknowledges that following the sale of a Full Recourse Account to Correspondent
pursuant to the terms of a Full Recourse Agreement, the additional income
attributable to Correspondent as outlined in Section II.B. of Schedule A shall
cease for such Account.

B.   Designation of Assigned Holders. Elan shall, from time to time, designate
certain Cardmembers who shall be “Assigned Holders” for purposes of this
Agreement. Correspondent and Elan agree that the following shall be Assigned
Holders:

  1.   Each Cardmember whose application was submitted to Elan by Correspondent.
    2.   Each Cardmember whose name was provided to Elan by Correspondent for
inclusion in an acquisition direct mail program conducted by Elan and whose
application for a Credit Card from Elan was submitted in response to such
solicitation.     3.   Each Cardmember of a Full Recourse Account.

6of 22



--------------------------------------------------------------------------------



 



  4.   Applications submitted to Elan via the Correspondent Website.     5.  
All Purchased Accounts.     6.   Any other Cardmember that Elan, in its sole
discretion, determines to have applied for an Account due to the efforts of
Correspondent.

    Elan shall, on a monthly basis, provide Correspondent with a Cardholder
List, which will be available online. Correspondent shall review each Cardholder
List and inform Elan if any Assigned Holder has been erroneously omitted or
included. Correspondent agrees that the Cardholder List shall be deemed to be
the accurate and conclusive statement of Assigned Holders as of the date of the
report unless Correspondent notifies Elan of any error or omission within thirty
(30) days after the date of the Cardholder List.   C.   Correspondent Income. In
connection with Correspondent’s efforts to obtain Cardmembers, during the term
of this Agreement, Elan shall pay to Correspondent the income described in
Schedule A to this Agreement (“Correspondent Income”). Elan shall credit accrued
Correspondent Income to the Correspondent Account on each Settlement Date.   D.
  Elan as Sole Creditor. Elan shall be the sole creditor under the law as to all
debts incurred by Cardmembers through use of a Credit Card issued by Elan. No
provision of this Agreement shall be construed in a manner which would result in
Correspondent being considered the creditor with respect to any portion of such
debt. As sole creditor, Elan is entitled to use its discretion with respect to
exercising or refraining from exercising any right, or taking or refraining from
taking any actions which may be vested in Elan under the Cardmember Agreements,
Sales Drafts, or Cash Advance Slips including, but not limited to, settling any
claim against an Assigned Holder without Correspondent’s consent.
Notwithstanding the foregoing, if Correspondent agrees to process Cardmember
payments on Accounts, Correspondent agrees that such payments will be promptly
processed by use of Online Account Services. Cardmember payments, even if paid
by check, will be processed as further described in Section III.F below. With
respect to Full Recourse Accounts, following the purchase of such accounts from
Elan pursuant to the terms of a Full Recourse Agreement, Correspondent shall
have its full rights and obligations in connection with ownership and collection
rights of such accounts.   E.   Rights of Renegotiation.

  1.   In the event that any one or more of the following events (in each case,
a “Renegotiation Event”) occurs, Elan and Correspondent shall have the rights
specified in Section III.E.2., below:

  a.   the National Association rules, regulations, requirements, guidelines, or
similar provisions (including, but not limited to, Interchange Rates or
Interchange Fees) (“Operating Regulations”), or Requirements of Law change in
such a manner as to materially inhibit Elan’s ability to administer the Plan in
accordance with the terms of this Agreement or Elan’s ability to perform under
this Agreement without suffering adverse financial consequences; or     b.   if
Elan’s or Correspondent’s revenue from the Plan decreases at least ten percent
(10%) as compared to the same fiscal quarter in the previous year as a result of
a change in Operating Regulations or Requirements of Law.

  2.   Upon the occurrence of any Renegotiation Event pursuant to
Section III.E.1.a., above, Elan may, at its option, by written notice to
Correspondent, require Correspondent to enter into good faith negotiations with
Elan for the reduction of compensation to Correspondent. In no event, however,
will Elan require a change in compensation, during the Initial Term, for
Purchased Accounts due to the occurrence of a Renegotiation Event pursuant to
Section III.E.1.a. Such negotiations shall commence within one (1) month
following Elan’s notice to Correspondent, unless otherwise

7of 22



--------------------------------------------------------------------------------



 



      agreed by the parties. In the event that the parties do not enter into an
amendment to this Agreement to effect reductions as contemplated hereby within
two (2) months following Elan’s notice to Correspondent, Elan may, at its
option, by written notice to Correspondent, terminate this Agreement. Upon the
occurrence of a Renegotiation Event pursuant to Section III.E.1.b. above, an
affected party may require the other party to enter into good faith negotiations
to change the compensation to Correspondent by giving the other party written
notice of such requirement within forty-five (45) days of the occurrence of the
applicable Renegotiation Event. In no event, however, will Elan require a change
in compensation, during the Initial Term, for Purchased Accounts due to the
occurrence of a Renegotiation Event pursuant to Section III.E.1.b. The
negotiations shall take place within one (1) month following the provision of
written notice by one party to the other. In the event that the parties do not
enter into an amendment to this Agreement to effect compensation changes within
two (2) months following such written notice, the affected party that initiated
the negotiations, or either party if both parties experienced the specified
decrease in revenue pursuant to Section III.E.1.b., may terminate this Agreement
upon prior written notice to the other. Such termination will be effective
ninety (90) days after written notice of termination.

F.   Online Account Services. Elan will provide to Correspondent all necessary
information pertaining to the set-up and use of Online Account Services.
Correspondent may, in its sole discretion, agree to work with Elan and help
facilitate implementation of the service. Correspondent shall advise Elan if
Correspondent elects to process Cardmember payments or assist Cardmembers with
general Account inquiries. If Correspondent decides to participate in Online
Account Services, Correspondent agrees to the following:

  1.   Online Account Services Training. Correspondent will train or allow Elan
to train its employees on the proper use of Online Account Services.     2.  
Process Payments and Answer Cardmember Inquiries. Upon implementation of the
Online Account Services, and if Correspondent agrees to process Cardmember
payments, Correspondent shall promptly process Cardmember payments and assist
Cardmembers with Account inquiries with respect to payments. If Correspondent
obtains the use of Online Account Services, but does not elect to process
payments, Correspondent shall not process Cardmember payments and shall
communicate to its employees that they may not process Cardmember payments. If
Correspondent elects to assist Cardmembers with general Account inquiries, Elan
may rely on Correspondent to do so. In order for Correspondent to process
Cardmember payments, Correspondent may either (a) facilitate a Cardmember
payment through the Elan Website, and Elan will then deduct such payments
directly from the Cardmember demand deposit account; or (b) set up a Settlement
Account to deposit Cardmember check payments into the Settlement Account so that
Elan may then offset such payments from the Settlement Account. Elan will
cooperate with Correspondent and use reasonable efforts to correct payment
errors, as long as Correspondent produces documentation to justify such
correction. In the event the error causes a financial loss to Elan and such
error is caused by any of Correspondent’s employee(s), agent(s) or
representative(s), Correspondent shall reimburse Elan for any losses sustained
due to the error. Further, if Correspondent chooses to process payments via the
Settlement Account, Correspondent shall be liable to Elan for any funds that
Correspondent posts to that Settlement Account (including, but not limited to,
Cardmember checks returned for insufficient funds).     3.   Overdraft
Protection. At Correspondent’s sole discretion and upon the request of a
Cardmember, Correspondent may implement overdraft protection by use of the
Cardmember’s Credit Card Account as the credit source for the overdraft
protection of a Correspondent deposit account. Correspondent is solely
responsible for obtaining the appropriate authorization from the Cardmember and
conducting the proper set-up of overdraft protection, which includes but is not
limited to obtaining the correct deposit account number.

8of 22



--------------------------------------------------------------------------------



 



IV. CONFIDENTIALITY

A.   Confidential Information. Both parties acknowledge that in performing their
respective services hereunder, they may have access to, information and/or
documentation of the other that is of a confidential and/or proprietary nature.

  1.   Definition of Confidential Information. Both parties agree that
“Confidential Information,” includes information of a confidential and/or
proprietary nature that may be commercial information or information related to
each party’s customers or consumers. Confidential Information includes, but is
not limited to, the following, whether now in existence or hereafter created:

  a.   All information marked as “confidential” or with similar designation; or
information which the receiving party should, in the exercise of reasonable
judgment, recognize to be confidential;     b.   All information protected by
rights embodied “know how,” trade secrets, and any other non-public intellectual
property rights;     c.   All business, financial or technical information of
either party and any of either party’s vendors (including, but not limited to
Account numbers, and software licensed from third parties or owned by either
party or its affiliates);     d.   Both parties’ marketing philosophy and
objectives, promotions, markets, materials, financial results, technological
developments and other similar proprietary information and materials;     e.  
Any and all information of or about customer(s) of either party, of any nature
whatsoever, and specifically including without limitation, the fact of the
existence of a relationship or prospective relationship between the providing
party and customer(s), all lists of customers, former customers, applicants and
prospective customers, and all personal or financial information relating to and
identified with such persons (“Customer Information”); and     f.   All notes,
memoranda, analyses, compilations, studies and other documents, whether prepared
by the disclosing party, the receiving party or others, which contain or
otherwise reflect Confidential Information.

  2.   Exceptions. Except for Customer Information, the term “Confidential
Information” excludes any portion of such information that the receiving party
can establish by clear and convincing evidence to have: (a) been publicly known
without breach of this Agreement; (b) been known by the receiving party without
any obligation of confidentiality, prior to disclosure of such Confidential
Information; (c) been received in good faith by the receiving party, without any
confidentiality restrictions, from a third-party source having the right to
disclose such information; (d) has been independently acquired or developed
without violating any of the receiving party’s obligations under this Agreement;
(e) is required to be disclosed in the financial statements of the receiving
party or its affiliates, to the extent required by applicable accounting
principles, or in any regulatory filing; (f) is required to be disclosed to a
National Association; or (g) is disclosed to its affiliates, auditors or counsel
who have a need to know such information, provided that such affiliates,
auditors or counsel agree to be bound by the provisions of this Article IV. If
either party is required by a court or governmental agency having proper
jurisdiction to disclose any Confidential Information, such party shall promptly
provide to the other party notice of such request, if permitted by law, so that
the other party may seek an appropriate protective order; provided, that either
party may disclose Confidential Information to its regulatory governmental

9of 22



--------------------------------------------------------------------------------



 



      agency or to the relevant National Association, if required by the
Operating Regulations of such National Association, without prior notice to the
other party.

B.   Limited Use of Confidential Information and Survival of Obligations. Both
parties agree now and at all times in the future that all such Confidential
Information shall be held in strict confidence and disclosed only to those
employees or agents whose duties reasonably require access to such information
for the purpose of performance under this Agreement. The receiving party shall
protect such Confidential Information using the same degree of care, but no less
than due care, to prevent the unauthorized use, disclosure or duplication
(except as required for backup systems) of such Confidential Information as the
receiving party uses to protect its own confidential information. Both parties
may use the Confidential Information only as necessary for performance hereunder
and for no other use. Both parties’ limited right to use the Confidential
Information shall expire upon termination of this Agreement for any reason. Both
parties’ obligations of confidentiality and non-disclosure, however, shall
survive beyond their duty to perform and shall survive termination or expiration
of this Agreement.   C.   Data Security Policies and Procedures. Both parties
shall have established data security policies and procedures in place to ensure
compliance with Requirements of Law that are designed to: (1) ensure the
security and confidentiality of Customer Information; (2) protect against any
anticipated threats or hazards to the security or integrity of such Customer
Information; and (3) protect against unauthorized access to or uses of such
Customer Information that could result in substantial harm or inconvenience to
any customer. Further, as the sole creditor of the Accounts, Elan shall have a
Business Continuity Plan and Disaster Recovery Plan in place, which shall, at a
minimum, conform to generally accepted industry standards.   D.   Audit
Obligations. Each party (the “Audited Party”) agrees to permit the other (the
“Auditing Party”), using a mutually-acceptable third party auditor, to audit its
compliance with this Article IV during regular business hours upon reasonable
notice to the Audited Party. The Audited Party shall provide to the Auditing
Party’s auditor copies of audits and system test results acquired by the Audited
Party in relation to the data security policies and procedures designed to meet
the requirements set forth above. Any audit performed hereunder shall be at the
cost of the Auditing Party.   E.   Return or Destruction. The parties are
required to develop appropriate security measures for the proper disposal and
destruction of Confidential Information. Upon expiration of the receiving
party’s limited right to use the Confidential Information, the receiving party
shall return all physical embodiments thereof to the providing party or shall
destroy or otherwise dispose of the Confidential Information in the manner
requested by the providing party. In the case of destruction or disposition, the
receiving party shall provide written certification to the providing party of
such destruction or disposition of Confidential Information. Notwithstanding the
foregoing, the receiving party may retain one archival copy of the Confidential
Information, which may be used solely to demonstrate compliance with the
provisions of this Article IV.   F.   Disclosure to Third Parties. If
performance by either party, as the receiving party, requires or allows
disclosure of the Confidential Information to any third parties, then such
receiving party shall ensure that such third parties will have express
obligations of confidentiality and non-disclosure, with regard to the
Confidential Information, similar to the receiving party’s obligations
hereunder. Liability for damages due to disclosure of the Confidential
Information by any such third parties shall be with the receiving party.   G.  
Breach of Security. Elan and Correspondent each shall notify the other promptly
following discovery or notification of any actual breach of security of the
information systems maintained by it. The party that suffers the breach of
security (the “Affected Party”) agrees to take action promptly, at its own
expense, to investigate the actual breach of security, to identify and mitigate
the effects of any such breach of security and to implement reasonable and
appropriate measures in response to such breach of security, including, but not
limited to, immediate remedial action designed to prevent any future such
occurrence. The Affected Party also will provide the other party with all
reasonably available information regarding such breach of security to assist
that other party in implementing its information security response program,
including, but not limited to, the actions taken by the Affected Party in
response to such breach of security.

10of 22



--------------------------------------------------------------------------------



 



     The Affected Party, to the extent required by Requirements of Law, shall
notify affected Cardmembers of the breach of security; provided, that, if the
breach of security relates to Customer Information of a Cardmember, Elan shall
determine whether Elan or Correspondent will send any required notice and the
content of any such notice. In either case, the Affected Party shall bear all
costs related to any such notice.
     H. Privacy Policies. The parties agree to perform whatever acts may be
necessary in order for them to comply with applicable privacy laws (state and
federal, where applicable) and their respective privacy policies, and still
maintain the ability to provide certain of its customer and Cardmember
information in order to facilitate the Plan. Without limiting the foregoing,
Correspondent, in providing certain information to Elan for the purpose of
marketing for the Plan, shall remove from such lists names and addresses of
Correspondent customers who have opted out of information sharing in compliance
with the Requirements of Law. Should Correspondent’s privacy policy (in
compliance with the Requirements of Law) or other practice disallow the sharing
of customer or Cardmember information with Elan or a designated subcontractor or
vendor for purposes of marketing and administering the Plan (as allowed by the
Requirements of Law), Correspondent shall, as soon as practicable, notify Elan
and Elan shall have the option to (1) terminate the Agreement or (2) in good
faith negotiate an amendment to the Agreement to address the implications of the
inability to share. Elan shall notify Correspondent of its choice within sixty
(60) days following Correspondent’s notice to Elan. If Elan chooses to
terminate, termination will be effective ninety (90) days after Elan notifies
Correspondent of its decision. If Elan chooses to negotiate an amendment,
failure of the parties to enter into an amendment within forty-five (45) days
after Elan’s notice to Correspondent of its election to negotiate an amendment
shall entitle Elan to terminate this Agreement immediately upon written notice
to Correspondent.
V. EXCLUSIVITY

A.   Stipulations. Correspondent understands that Elan invests considerable time
and expense toward the promotion of the Plan and the development of Elan’s
Credit Card customer base; that Elan has structured Correspondent’s compensation
under this Agreement with the expectation that Correspondent will exclusively
provide its marketing services to Elan so long as this Agreement remains in
effect and the advertising and marketing campaigns of Elan are devised in
reliance upon this understanding; that breach of this Article V could cause Elan
to suffer substantial damages; and that such damages caused by Correspondent’s
breach of this Article V would be difficult to precisely determine.
Correspondent and Elan agree that liquidated damages determined in the manner
set forth in Section VIII.C. below shall be payable to Elan for breaches of this
Article V and are reasonable in light of these considerations. The payment of
liquidated damages shall not be deemed to constitute a forfeiture or penalty.

B.   Warranties and Covenants. During the term of this Agreement, the parties
agree to the following requirements with respect to solicitation of Cardmembers.

  1.   Cardmembers. Neither Correspondent nor any affiliate or subsidiary of
Correspondent will (a) enter into or perform under an agreement with any third
person for the issuance of any credit or charge card, or of any line of credit
program that is, irrespective of the payment mechanism, the functional
equivalent of a credit card or charge card account or line of credit (the
foregoing being “Restricted Accounts”) whether or not any such card or any
materials related to Restricted Accounts use or bear the Correspondent Marks, or
(b) issue a proprietary credit card or charge card or, irrespective of the
payment mechanism, the functional equivalent thereof. Correspondent covenants
that it shall ensure that any affiliate or subsidiary of Correspondent complies
with this Section V.B.1. Elan shall have the exclusive right to market and issue
the Restricted Accounts bearing or using the Correspondent name or any name used
by any affiliate or subsidiary of Correspondent or any other Correspondent
Marks. Without limitation of the foregoing, neither Correspondent nor any
affiliate or subsidiary of Correspondent will (i) provide any customer lists or
lists of potential card applicants to any third person for the purpose of
marketing credit cards, charge cards, or the Restricted Accounts or (ii) enter
into any agreement with any third person to

11of 22



--------------------------------------------------------------------------------



 



      participate in reward or promotional programs related to the marketing of
credit cards, charge cards, or other Restricted Accounts.

  2.   Acquisitions; Existing Credit Card Arrangements.

  a.   Notwithstanding the terms of Section V.B.1., above, should Correspondent
or any affiliate or subsidiary of Correspondent, acquire, or be merged or
consolidated with and obtain Control of, or otherwise obtain Control of, a
Business Entity not previously affiliated with Correspondent that has an
existing contract for the establishment and servicing of a joint marketing
credit card arrangement or any other arrangement the existence of which would
result in Correspondent being in breach of Section V.B.1. above (“Competing
Arrangement”), and such Competing Arrangement is with a third party not
affiliated with such Business Entity (“Agent Provider”), Correspondent shall
make, or cause its relevant affiliate or subsidiary to make, a good faith effort
to terminate the Competing Arrangement with the Agent Provider and begin
offering the Plan to customers of Correspondent or any subsidiary or affiliate
(including any new subsidiary or affiliate) of Correspondent, including
customers under Competing Arrangements as soon as possible thereafter. Prior to
the termination or expiration of such contract, and as long as this Agreement is
still in effect, Correspondent shall request, or cause its relevant affiliate or
subsidiary to request, on behalf of Elan, that Agent Provider sell the credit
card portfolio (“Agent Provider Portfolio”) to Elan. Should Elan and Agent
Provider enter into discussions to purchase the Agent Provider Portfolio,
Correspondent shall not be involved in the negotiation process. Once the
purchase is completed, and the existing Agent Provider Portfolio is transferred
to Elan, the treatment of such cardholders and accounts shall be subject to the
terms of this Agreement. Correspondent may be entitled to compensation, in
Elan’s sole discretion, as outlined in Schedule A, with regard to any existing
credit card accounts contained in the purchased Agent Provider Portfolio. If
Elan determines that Correspondent is entitled to compensation with respect to
purchased credit card accounts contained in the Agent Provider Portfolio, a
Schedule A shall be amended to specify the compensation that will apply, as
determined by, and upon written notice from, Elan. In no event shall any
Competing Arrangement be renewed or permitted to renew. Prior to the termination
or expiration of any Agent Provider contract contemplated in this
Section V.B.2., and subject to Correspondent’s performance of its obligations
under this Section V.B.2.a., Correspondent shall not be deemed to be in
violation of Section V.B.1. as a result of any acquisition events described in
this Section V.B.2.a.     b.   Notwithstanding the foregoing provisions of
Section V.B.1., above, should Correspondent, or any affiliate or subsidiary of
Correspondent, acquire, or be merged or consolidated with and obtain Control of,
or otherwise obtain Control of, a Business Entity not previously affiliated with
Correspondent, that is the issuer of its own credit card portfolio (“Acquired
Portfolio”), the Acquired Portfolio may continue to be serviced by Correspondent
or any affiliate or subsidiary of Correspondent (including a new affiliate),
however, no new accounts shall be opened under the Acquired Portfolio and
Correspondent shall begin offering new Products that otherwise may have been
offered under the Acquired Portfolio as soon as possible under this Agreement.
Within ninety (90) days of the effective date of such acquisition, merger or
consolidation, or obtaining Control of, Correspondent shall notify Elan in
writing of such event and provide information to Elan concerning the material
attributes of the Acquired Portfolio and such other information as Elan may
reasonably request concerning the Acquired Portfolio. Elan shall have the
exclusive right to purchase the Acquired Portfolio, which right shall continue
for one hundred eighty (180) days following Elan’s receipt of all material
information concerning the Acquired Portfolio. Thereafter, Elan shall have a
right of first refusal, as more particularly described in Section V.B.2.d.,
below, to purchase the

12of 22



--------------------------------------------------------------------------------



 



      Acquired Portfolio. Upon Elan notifying Correspondent of Elan’s intent to
purchase the Acquired Portfolio pursuant to the terms of this Section V.B.2.b.,
Elan and Correspondent, or Elan and the owner of the Acquired Portfolio, shall
negotiate the terms of a purchase agreement in accordance with the terms of this
Section V.B.2.b.: provided, that in the case of a purchase pursuant to
Section V.B.2.d., such provision shall govern. Elan shall pay to Correspondent
or such owner the fair market value of the Portfolio. The sale will be effected
pursuant to a purchase agreement containing customary representations,
warranties, covenants and indemnities for a sale of this nature. In the event
that Correspondent and Elan do not agree on the fair market value of the
Portfolio within sixty (60) days after the initial offer is made by Elan, the
fair market value to be paid to Correspondent or the owner in exchange for a
sale of the Portfolio shall be determined by third parties in accordance with
the procedures described in Section V.B.2.f. Once the purchase is complete,
Correspondent agrees to transfer, or to cause to be transferred, the existing
credit card portfolio to Elan and the treatment of such cardholders and accounts
shall be subject to the terms of this Agreement. The compensation outlined in
Schedule A does not apply to accounts purchased pursuant to this section.
Compensation for accounts purchased pursuant to this section will be negotiated
between Elan and Correspondent and set forth in an amendment to this Agreement.
Elan and Correspondent shall negotiate the terms of the compensation
concurrently with the terms of the purchase agreement. In the event that Elan
and Correspondent are unable to agree on the terms of the compensation, the
Original Evaluators or the third Evaluator shall consider and make a
determination in the same manner provided in Section V.B.2.f. with respect to
determination of the purchase price. Subject to Correspondent’s performance of
its obligations under this Section V.B.2.b., Correspondent shall not be deemed
to be in violation of Section V.B.1. as a result of any acquisition events
described in this Section V.B.2.b.     c.   In all situations contemplated by
this Section V.B.2., Correspondent shall ensure that there is no sharing of the
Cardholder List between Correspondent and (as applicable) the Agent Provider or
Business Entity that is the issuer of an Acquired Portfolio or an Acquirer’s
Portfolio, and Correspondent shall take steps to ensure the non-confusion of
Cardmembers, including non-use of the Correspondent Marks, as related to the
Agent Provider’s or Business Entity’s credit card program. In the case of any
such situation, Correspondent shall take such action as necessary to ensure that
the confidentiality of Confidential Information of Elan, including the
Cardholder List, is maintained in accordance with the terms of this Agreement.  
  d.   Correspondent shall provide to Elan prompt written notice of the
occurrence of any of the acquisition events or situations described in this
Section V.B. In the case of the occurrence of any of the events described in
Section V.B.2.b, above, Correspondent hereby irrevocably grants to Elan, and
shall cause any affiliate or subsidiary of Correspondent, including any entity
that becomes an affiliate or subsidiary of Correspondent, that owns the Acquired
Portfolio (“Acquired Portfolio Owner”) to irrevocably grant to Elan, a right of
first refusal and right to match the terms of any other issuer (“Other Issuer”)
if any Other Issuer should offer to purchase the Acquired Portfolio. Prior to
Acquired Portfolio Owner’s entry into an agreement for purchase of the Acquired
Portfolio by an Other Issuer, Correspondent shall provide to Elan in writing
notice of any offer (“Notice of Offer”) from any Other Issuer, which Notice of
Offer shall include a summary of the material terms offered by such Other
Issuer, including, but not limited to, the applicable purchase price, certified
by a responsible officer of Correspondent as being true and correct. Elan shall
notify Correspondent in writing within forty-five (45) days after its receipt of
a Notice of Offer whether it accepts the terms so offered or declines. Elan
shall be deemed to have declined any offer if Elan fails to respond with an
acceptance in writing by the end of the applicable period. If Elan

13of 22



--------------------------------------------------------------------------------



 



      declines any offer, Acquired Portfolio Owner may proceed with entry into
an agreement for sale of the Acquired Portfolio with an Other Issuer. In the
event that Elan timely accepts the terms so offered, Elan and the Acquired
Portfolio Owner as soon as practicable after Elan’s notice of acceptance to
Correspondent shall enter into a purchase agreement incorporating the terms
accepted by Elan and containing customary representations, warranties, covenants
and indemnities for a sale of this nature.

  e.   Notwithstanding the foregoing provisions of Section V.B.1. above:

  i.   should Correspondent or any affiliate or subsidiary of Correspondent be
acquired by or otherwise come under the Control of a Business Entity not
previously affiliated with Correspondent that has a Competing Arrangement, and
such Competing Arrangement is with an Agent Provider, Correspondent shall cause
any affiliate or subsidiary that has such Competing Arrangement, prior to
renewing or permitting any such Competing Arrangement to renew, to provide to
Elan the opportunity to make a proposal for the establishment and servicing of a
joint marketing credit card arrangement in replacement of the Competing
Arrangement and shall include Elan in any distribution for request for proposal
for any replacement of the Competing Arrangement; and     ii.   should
Correspondent, or any affiliate or subsidiary of Correspondent, be acquired by
or otherwise come under the Control of a Business Entity not previously
affiliated with Correspondent that is the issuer of its own credit card
portfolio or has an affiliate or subsidiary that is the issuer of its own credit
card portfolio (“Acquirer’s Portfolio”), Correspondent shall cause any such
Business Entity or affiliate or subsidiary to consider in good faith any
proposal by Elan to acquire the Acquirer’s Portfolio and to enter into with Elan
an agreement to establish and service a joint marketing credit card arrangement.

  f.   To determine the fair market value of an Acquired Portfolio,
Correspondent and Elan shall each select an independent third person having
expertise in the credit card industry (“Original Evaluators”) within ninety
(90) days following the distribution of the initial offering memorandum, which
Original Evaluators shall together determine the purchase price of the
Portfolio. If the Original Evaluators are unable to agree on a purchase price
within thirty (30) days after both Original Evaluators have been selected
(“Original Valuation Period”), they shall select a third Evaluator having
expertise in the credit card industry to determine such purchase price. The
third Evaluator shall be provided with all materials considered by the Original
Evaluators and shall reach a decision with respect to the purchase price within
thirty (30) days of submission of materials to such third Evaluator. In the
event that the Original Evaluators are unable to agree on the third Evaluator
within five (5) days after the end of the Original Valuation Period, each
Original Evaluator will identify and list, in a descending order of preference,
three (3) individuals having expertise in the credit card industry. The Original
Evaluators will compare their lists and agree to select as a third Evaluator the
first name, if any, that appears on both lists. In the event that the Original
Evaluators still have not agreed or been able to select the third Evaluator
within fourteen (14) days after the end of the Original Valuation Period, either
may request that the Minneapolis office of the American Arbitration Association
in accordance with its rules select a third Evaluator having expertise in the
credit card industry. To maintain the integrity and confidentiality of the
selection process, the parties agree that they will not independently contact
any of the potential candidates for the third Evaluator for the purpose of
informing them that they are under consideration as an Evaluator or discuss the
proposed evaluation with them. Upon selection of the third Evaluator, a joint
letter requesting the individual to so serve will be sent to the agreed
individual. Each party shall be responsible for the costs

14of 22



--------------------------------------------------------------------------------



 



      and expenses of the Original Evaluator selected by it and shall bear one
half of the costs and expenses of the third Evaluator, if any. Upon the Original
Evaluators’, or the third Evaluator’s, as the case may be, making a
determination with respect to the purchase price of the Portfolio, such
determination shall be promptly communicated in writing to Correspondent and
Elan and such communication shall include a detailed statement of the
assumptions and methodology that provided the basis for the determination.

  3.   Limitations. Nothing in this Article shall be construed to prohibit
Correspondent from promoting any open-end credit plan which does not involve the
use of a “credit card,” provided that Correspondent shall not promote any
product in a manner that adversely affects the Plan.     4.   Elan
Non-Solicitation. Without Correspondent’s prior written approval, Elan shall not
intentionally engage in any solicitation of financial products (e.g., time or
demand deposit accounts, home equity loans and lines of credit and mortgages)
that would compete with Correspondent’s financial products other than
Correspondent’s Credit Cards or products related to the Credit Cards (including
but not limited to, identity theft protection products and credit card
insurance) to each Cardmember or other party whose name has been provided to
Elan by Correspondent. Notwithstanding the foregoing, Elan shall not be
prohibited from marketing other financial services products or related products
to Cardmembers who have other relationship(s) with Elan or one or more of its
affiliates, or whose name Elan has obtained from a source other than
Correspondent. The provisions of this Section V.B.4. shall survive the
termination of this Agreement for a period of two years.

C.   Debit Cards and Home Equity Accounts. This Agreement shall govern the
provision of Credit Cards to individuals and businesses solicited through the
Plan. This Agreement is not intended to limit Correspondent’s issuance of, or
agreement with any third party for the issuance of, Debit Cards or card-accessed
Home Equity Line Accounts, provided, however, that such Debit Card or Home
Equity Line Account card issuance and other agreement(s) shall not interfere
with Correspondent’s obligations under this Agreement.

D.   Commercial Card Accounts. Correspondent understands and agrees that this
Agreement does not contemplate the issuance of Commercial Card Accounts by Elan.
Correspondent hereby irrevocably grants to Elan a right of first refusal and
right to match the terms offered by any Other Issuer should Correspondent choose
to offer Commercial Card Accounts to its business customers during the term of
this Agreement. Prior to Correspondent’s entry into an agreement for issuance of
Commercial Card Accounts by an Other Issuer, Correspondent shall provide to Elan
a Notice of Offer from any Other Issuer, which Notice of Offer shall include a
summary of the material terms offered to Correspondent by such Other Issuer,
including, but not limited to, compensation to Correspondent, certified by a
responsible officer of Correspondent as being true and correct. Elan shall
notify Correspondent in writing within forty-five (45) days after its receipt of
Notice of Offer whether it accepts the terms so offered or declines. Elan shall
be deemed to have declined any offer if Elan fails to respond with an acceptance
in writing by the end of the applicable period. If Elan declines any offer,
Correspondent may proceed with entry into an agreement for issuance of
Commercial Card Accounts with an Other Issuer. In the event that Elan timely
accepts the terms so offered, Elan and Correspondent as soon as practicable
after Elan’s notice of acceptance to Correspondent shall enter into an agreement
incorporating the terms accepted by Elan. Both parties agree that Commercial
Card Accounts would be offered pursuant to a separate agreement between the
parties.

VI. TERM AND TERMINATION

A.   Term. This Agreement shall be effective as of the Effective Date first
stated above and shall terminate ten (10) years from the Effective Date (the
“Initial Term”), unless otherwise agreed in writing between the parties hereto.

15of 22



--------------------------------------------------------------------------------



 



B.   Renewal. Subject to termination as provided in this Agreement, this
Agreement shall automatically renew for an additional one (1) year term (each, a
“Renewal Term”) following the Initial Term and each Renewal Term, unless one
party, if in material compliance with its obligations under this Agreement or
excused from compliance hereunder, gives written notice of non-renewal to the
other party at least ninety (90) days prior to the end of the Initial Term or
the Renewal Term, as the case may be. During such ninety-day period, this
Agreement shall continue in full force and effect, unless Correspondent and Elan
mutually agree otherwise, in writing. In no event shall termination of this
entire Agreement affect the rights and obligations of the parties with respect
to transactions occurring or obligations arising prior to the Termination Date.

C. Other Termination.

  1.   In the event a party to this Agreement shall fail to fulfill any of its
material obligations hereunder (the “Defaulting Party”), the other party (the
“Non-Defaulting Party”) may notify the Defaulting Party of such default and the
Defaulting Party will be afforded thirty (30) Business Days following the date
such notice is sent to cure such default; provided, that if (a) the Defaulting
Party initiates reasonable efforts to cure the default within the thirty
(30) Business Days’ cure period, (b) such cure cannot reasonably be expected to
be completed within the first thirty (30) Business Days’ cure period, and (c) it
is reasonable to expect that such default can be cured, the Defaulting Party may
have an additional thirty (30) Business Days to cure the default. In the event
the Defaulting Party fails to cure the default within the specified timeframes,
this Agreement may be terminated immediately by the Non-Defaulting Party.     2.
  Either party may terminate the Agreement at any time in the event a change of
Requirements of Law applicable to this Agreement makes performance illegal or
impermissible for such party, and at the discretion of such party makes
termination necessary or advisable. Termination is effective the earlier of
either thirty (30) Business Days after mailing written notice thereof by the
affected party to the other, or the effective date of the change in Requirements
of Law. In the event the Agreement is terminated pursuant to this section within
the Initial Term, Correspondent may receive the ongoing compensation listed in
Schedule A for Purchased Accounts, if any, only through the end of the Initial
Term.     3.   Either party may, to the extent permitted by law, terminate this
Agreement at any time upon written notice to the other party in the event a
petition in bankruptcy or for reorganization or debt consolidation under
applicable bankruptcy laws or under any comparable law, is filed by or against
the other party and not dismissed within ninety (90) days, or upon the other
party’s making of an assignment of its assets for the benefit of creditors, or
upon the appointment of a receiver, conservator or trustee of the other party’s
assets or if the other party becomes insolvent or unable to pay its debts as
they mature. The party which becomes subject to any proceeding or event under
this section will promptly notify the other party to this Agreement.     4.   In
the event either party fails to perform its obligations under this Agreement in
whole or in part as a consequence of an event described in Section X.G. of this
Agreement (a “Force Majeure Event”), such failure to perform shall not be
considered a breach of this Agreement during the period of such disability. The
disabled party shall promptly and in writing notify the other party to this
Agreement of the Force Majeure Event and advise the other party of the extent of
the disabled party’s disability and the expected duration of the disabled
party’s inability to perform its obligations hereunder. This Agreement may be
terminated by either party by delivering written notice to the other party if
the other party fails to perform any obligations under this Agreement for a
period of forty-five (45) days as a consequence of a Force Majeure Event.     5.
  This Agreement may be terminated in accordance with any of the provisions of
Sections III.E., IV.H., VI.C., and X.H. of this Agreement.

16of 22



--------------------------------------------------------------------------------



 



D.   Post Termination Account Ownership and Solicitation. If this Agreement is
terminated for any reason, Elan shall retain all right, title and interest in
all Accounts and Credit Cards and in all Cardmember names, addresses, telephone
numbers and other Cardmember identifying information, and may in accordance with
Section III.A.5. require Correspondent to repurchase Full Recourse Accounts.
Upon termination of this Agreement, Correspondent shall be permitted to begin
offering credit cards under a program similar to the Plan to its entire customer
base (which includes Cardmembers), either through its own efforts or through
agreements with other entities, provided, that for a period of one (1) year
following termination of this Agreement, Correspondent shall not use the
Cardholder List to solicit, or provide to a third party the Cardholder List for
the purpose of soliciting Cardmembers to apply for credit cards offered by
Correspondent or a third party working with Correspondent. To the extent that
Correspondent, or a third party acting with or on behalf of Correspondent,
markets credit cards under a program similar to the Plan to Correspondent’s
entire customer base, Correspondent agrees that the marketing materials shall
not contain any reference to a Cardmember’s existing Credit Card or Account, the
Plan, or Elan. For a period of one (1) year following termination of this
Agreement, Elan shall not convert such Accounts to a product other than a
Product that bears only Elan Marks and the marks or brand of a National
Association. The foregoing prohibitions shall not prevent Elan from upgrading
any Credit Cards or Accounts to another credit card or account issued by Elan.
Following termination of this Agreement, Correspondent will not hold Elan liable
for or take any action against Elan on account of materials relating to the
Plan, including, but not limited to, applications and marketing materials, that
contain Correspondent Marks that may still exist in the marketplace after
termination of this Agreement, so long as such materials were not created or
initially disseminated after the termination of this Agreement and Elan has used
reasonable efforts to prevent dissemination of such material after the
termination of this Agreement. Following termination of this Agreement, Elan
shall not continue to market or accept applications for the Accounts on behalf
of Correspondent. Any applications for Accounts received following termination
of the Agreement will be processed and, if an Account is opened, will be
established as a generic Elan credit card account and will not be subject to the
compensation set forth in Schedule A.

E.   Post Termination Fees and Costs. Following termination of this Agreement,
Correspondent shall be liable, and agrees that Elan may charge Correspondent, or
the Correspondent Account, for any charges (1) accrued but unpaid by
Correspondent prior to termination or (2) levied against Correspondent by a
National Association due to termination of the Agreement and termination of the
license that was granted by a National Association to issue National
Association-branded credit cards. If invoiced, Correspondent shall pay such
invoiced amounts to Elan within thirty (30) days of receipt of the invoice from
Elan for such charges.

F.   Post Termination Online Account Services. Following termination of the
Agreement, Correspondent will not collect from any Cardmembers any amount
related to the indebtedness of Cardmembers to Elan and will refer Cardmembers
with Account questions to the Elan Cardmember Service number.

G.   Other Post Termination Provisions. Correspondent agrees that, following
termination, Credit Card plastic on open Accounts will be replaced with plastic
that does not bear Correspondent Marks solely upon expiration of the plastic or
replacement of plastic due to lost/stolen or upgrade reasons, unless Elan
undertakes to replace plastic on the open Accounts at its sole discretion.
Notwithstanding the foregoing, should Correspondent require, following
termination, that Elan replace existing Credit Card plastic on open Accounts
with plastic that does not bear Correspondent Marks, Correspondent shall be
responsible for the cost of such replacement and shall provide Elan with
reasonable time to effect such replacement. Elan shall have no obligation to
assign new account numbers to replacement credit cards.

H.   Upon termination of this Agreement, neither party shall have any further
obligations under the Agreement except those obligations which by the terms of
this Agreement survive termination.

VII. REPRESENTATIONS AND WARRANTIES
As of the date of this Agreement, Elan and Correspondent represent and warrant
to each other as follows as to itself:

17of 22



--------------------------------------------------------------------------------



 



A.   It has full right, power and authority to enter into and perform this
Agreement in accordance with all of the terms and provisions hereof, and that
the execution and delivery of this Agreement has been duly authorized, and the
individuals signing this Agreement on behalf of it are duly authorized to
execute this Agreement in the capacity of his or her office, and to obligate and
bind the parties, and/or the parties’ subsidiaries and affiliates, in the manner
described;

B.   The execution and performance of this Agreement will not violate the
organizational documents or by-laws or any material contract or other
instrument, Requirement of Law or order to which it has been named a party or by
which it is bound. The execution and performance of this Agreement does not
require the approval or consent of any other person or government agency;

C.   There are no material actions, suits or proceedings pending or threatened
against either party or its affiliates or subsidiaries which would adversely
affect its ability to perform this Agreement; and

D.   It or one of its subsidiaries or affiliates owns all right, title and
interest in its marks and it or one of its subsidiaries or affiliates has all
necessary authority to permit use of its marks as contemplated by this
Agreement.

VIII. DEFAULT AND DAMAGES; INJUNCTIVE RELIEF

A.   Default; Damages. In the event that either party defaults in any of its
obligations under this Agreement and such default continues for a period of
thirty (30) days following written notice from the Non-Defaulting Party, then,
in addition to any other remedies provided pursuant to this Agreement or
applicable Requirements of Law, including without limitation termination of the
Agreement, the Non-Defaulting Party shall be entitled to recover from the
Defaulting Party the actual damages which the Non-Defaulting Party may incur on
account of such breach; provided, that, in lieu of actual damages Elan shall be
entitled to recover liquidated damages in the circumstances described in
Section VIII.C.

B.   Recovery of Damages by Elan. Elan may charge any damages owed to it by
Correspondent to the Correspondent Account or offset such amounts against
amounts owed Correspondent by Elan.

C.   Liquidated Damages for Termination Upon Correspondent’s Breach or
Insolvency. In the event of termination of this Agreement by Elan on account of
Correspondent’s breach or termination by Elan pursuant to Section VI.C. 3., Elan
shall be entitled to recover from Correspondent liquidated damages equal to:

  1.   the cost to Elan of any materials, advertising pieces, and/or Credit Card
applications supplied to Correspondent free of charge by Elan during the period
beginning ninety (90) days prior to Correspondent’s breach or the occurrence of
any insolvency event described in Section VI.C.3 with respect to which
Correspondent is the debtor or insolvent party (whichever event is the reason
for termination) and ending on termination of this Agreement; plus     2.   for
each Assigned Holder whom Elan reasonably believes to have canceled his/her Elan
Credit Card as a result of Correspondent’s breach, Correspondent shall pay to
Elan an amount equal to fifteen percent (15%) of the total outstanding balance
(including principal, fees and interest) of such Accounts as of the last day of
the month immediately preceding the month in which Correspondent’s breach
occurred, not to exceed the income Correspondent earned as Correspondent Income
in the prior twelve (12) months; plus     3.   if such termination is within
five years from when Elan has purchased the Purchased Accounts from
Correspondent, Correspondent will be obligated to pay Elan 25% of the premium
Elan paid to Correspondent if termination occurs within the first year after the
purchase, 20% of the premium Elan paid to Correspondent if termination occurs
within the second year after purchase

18of 22



--------------------------------------------------------------------------------



 



      and 15% of the premium Elan paid to Correspondent if termination occurs in
the third through the fifth year from when Elan purchased the Purchased
Accounts.

D.   Injunctive Relief. It is understood and agreed that money damages would not
be a sufficient remedy for any breach of Article IV of this Agreement by any
party or by any other person or entity receiving Confidential Information
pursuant to Article IV and that the party whose Confidential Information is
disclosed or used in violation of this Agreement shall be entitled to injunctive
or equitable relief as a remedy for any such breach. Such remedy shall not be
deemed to be the exclusive remedy for breach of this Agreement, but shall be in
addition to all other remedies available to such party at law or equity.   E.  
Nothing in this Article VIII is intended to modify the parties’ obligations
under Article IX.   F.   Neither party shall be liable to another party for lost
profits, exemplary, punitive, special, incidental, indirect and consequential
damages suffered by the other party, including indemnified parties pursuant to
Article IX (except any such damages payable by an indemnified party to Persons
not related to the parties hereto and liquidated damages pursuant to
Section VIII.C. that may include any of the foregoing) (“Excluded Damages”).  
G.   Suspension of Payments by Elan. In addition to Elan’s other rights and
remedies under this Agreement and applicable Requirements of Law, upon and
during the continuation of any material breach by Correspondent, Elan may
suspend all payments owed by it to Correspondent under this Agreement.   H.  
General Provision Regarding Liquidated Damages. In addition to the stipulations
set forth in Section V.A., Elan and Correspondent acknowledge and agree that
upon early termination of this Agreement on account of Correspondent’s breach or
insolvency, the damages suffered by Elan are uncertain and incapable of
estimation at the time this Agreement is made, and shall remain uncertain to the
date of any early termination of this Agreement. It is necessary for both Elan
and Correspondent to know with certainty the extent of the liability of
Correspondent for early termination of this Agreement. After due negotiation,
Elan and Correspondent each acknowledges and agrees that the liquidated damages
specified in this Agreement represent reasonable estimates of the damages which
Elan shall sustain in the event of early termination for any of the reasons
described in Section VIII.C. Elan and Correspondent hereby agree that the
liquidated damages shall be the full, agreed and liquidated damages for early
termination of this Agreement under the circumstances specified in
Section VIII.C. in lieu of all other damages which might otherwise be claimed by
Elan against Correspondent with respect thereto. The payment of any such amount
shall not be deemed to constitute a forfeiture or penalty. Elan and
Correspondent each acknowledges that it has read and understands the provisions
of Section VIII.C. and, by its execution of this Agreement, agrees to be bound
by its terms.   I.   Purchased Accounts. During the Initial Term, if this
Agreement is terminated due to a material breach by Elan, Elan shall continue to
pay Additional Income on Purchased Accounts until such time as the Initial Term
would have ended had the material breach by Elan not occurred.

IX. INDEMNIFICATION

A.   General Indemnification. Subject to Section G of Article X, each party (as
the “Indemnifying Party”) agrees to indemnify and hold the other party (the
“Indemnified Party”) harmless from any loss, claim, or damage that is caused by
or arises from any of:

  1.   The Indemnifying Party’s breach of any of its representations,
warranties, covenants or obligations under this Agreement;     2.   The
Indemnifying Party’s performance of its obligations under this Agreement
affecting or alleged to affect any Person not related to the parties hereto;

19of 22



--------------------------------------------------------------------------------



 



  3.   Any failure by the Indemnifying Party to comply with applicable
Requirements of Law relevant to its administration of and participation in the
Plan; and     4.   Any fraudulent or dishonest act by the Indemnifying Party,
its affiliates, agents or employees related to or arising from this Agreement.

    The Indemnifying Party shall be liable to the Indemnified Party for
reasonable attorneys’ fees and expenses incurred by the Indemnified Party, but
only if the same are incurred in connection with the claims asserted by Persons
not related to the parties hereto.   B.   Specific Indemnification. Without
limiting the general indemnification above, each party agrees to indemnify, hold
harmless, and defend the other party from and against any claims that arise with
respect to information appearing on the Indemnifying Party’s website or other
advertising materials relating to the Products or the Plan that is misleading to
customers with respect to the Products being offered, including the identity of
the creditor and from and against any claims related to the fraudulent, or
negligent acts conducted by the Indemnifying Party’s employees’, agents’ or
representatives’ use of Online Account Services.   C.   Limitation on Liability.
In no event shall either party be liable for Excluded Damages.

X. MISCELLANEOUS CONTRACT PROVISIONS

A.   Assignment. This Agreement benefits and binds the parties hereto and their
respective successors and assigns. Neither party may, however, assign its rights
or obligations under this Agreement without the express written consent of the
other party, except in the case of an assignment to a subsidiary or affiliate,
provided that such assignment may not be effected to relieve the assignor of its
obligations under this Agreement.

B.   Relationship of Parties. Nothing contained in this Agreement shall be
construed as constituting a partnership, joint venture or agency relationship
between Correspondent and Elan or as creating a fiduciary duty of Elan to
Correspondent. The relationship of the parties one to another shall be that of
independent contractor. Correspondent is granted no license hereby to use any of
Elan’s trademarks, tradenames or servicemarks, except to effectuate the purposes
of this Agreement nor is Elan granted any license hereby to use any of
Correspondent’s trademarks, tradenames, or servicemarks except to effectuate the
purposes of this Agreement.

C.   Confidentiality of Terms. Without the prior written consent of the other
party and except as necessary to enforce this Agreement or obtain damages or
other relief hereunder, neither party will disclose to any third party (other
than as expressly permitted pursuant to Article IV) the terms or conditions of
this Agreement or any amendments, supplements or modifications hereto, the
foregoing constituting Confidential Information of each party hereto.

D.   Survival of Obligations, Rights and Remedies. In addition to the survival
of specific clauses as set forth in the terms of this Agreement, the obligations
and remedies of the parties set forth in Sections II.C.1., VI.D., VI.E., VI.F.,
VI.G. X.C., X.D., X.F., X.M., and X.N. and Articles IV, VII, VIII and IX of this
Agreement and all rights and obligations of either party which may have arisen
or accrued prior to termination shall survive termination of the Agreement.

E.   Notice. Any notice or submissions required to be given to either party
under this Agreement shall be deemed given when (1) delivered in person or by a
nationally recognized overnight delivery service, (2) sent via telecopy
transmission to the telecopy number specified below with hard copy sent via
first class mail the same day, or (3) placed in the U.S. mail, certified or
registered, postage prepaid, and addressed as follows: (a) if to Correspondent,
then to the attention of the Credit Card Manager at the street address for
Correspondent reflected in Elan’s records, telecopy number 414-765-6134; or
(b) if to Elan, then to Elan

20of 22



--------------------------------------------------------------------------------



 



    Financial Services, 777 East Wisconsin Avenue, Milwaukee, Wisconsin, 53202,
Attention: Elan Contract Department, telecopy number 414-765-6134. Each party
may change its address or telecopy number for notices and other submissions
hereunder by written notice to the other party hereto.   F.   Governing Law and
Forum. This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Minnesota (without regard to its conflict of
laws principles), except that the laws of the State of North Dakota shall apply
with respect to all fees, charges and other attributes of Accounts and cards
issued hereunder. Any action brought by Seller to enforce any rights under this
Servicing Agreement shall be brought in federal or state court in Minneapolis,
Minnesota. Any action brought by Purchaser to enforce any rights under this
Servicing Agreement shall be brought in federal or state court in The Dalles,
Oregon.   G.   Force Majeure; Excusable Delays. Any delay hereunder shall be
excused to the extent approved in writing by the parties. Any delay in the
performance by either party hereto of its obligations hereunder shall be excused
when such delay in performance is due to any cause or event of any nature
whatsoever beyond the reasonable control of such party, including without
limitation any act of God; any fire, flood or weather condition; any earthquake;
any act of a public enemy, terrorism, war, insurrection, riot, explosion or
strike; any epidemics or pandemics, provided, however, that written notice
thereof must be given by such party to the other party within thirty (30) days
after the occurrence of such cause or event.   H.   Entire Agreement; Amendment.
This Agreement, and any schedules or exhibits hereto, and any amendments
thereto, constitutes the entire agreement of the parties with regard to the
Plan. Unless any other notice period is provided for herein or as otherwise
provided in this Agreement, Elan may amend any term of this Agreement upon
providing thirty (30) days’ advance written notice to Correspondent, provided,
that Elan may amend any term of this Agreement upon providing thirty (30) days’
advance written notice to Correspondent, provided, that, Elan may immediately
amend any term of this Agreement to the extent necessary to comply with the
Requirements of Law or order of any authority with regulatory power over Elan
(all of the foregoing being hereinafter referred to as “Regulatory Changes”).
During the Initial Term, however, Elan will not amend the compensation for
Purchased Accounts. Elan will provide Correspondent with written notice of any
such amendment. If Elan amends the Agreement, in accordance with the provisions
of this section (other than those provisions permitting amendments to address
Regulatory Changes), and such amendment would have a material adverse effect on
Correspondent’s rights or obligations under this Agreement, Correspondent may
terminate this Agreement by providing written notice of termination within
thirty (30) days of the effective date of the amendment. Termination will be
effective ninety (90) days after Elan’s receipt of notice of termination from
Correspondent. Such termination shall not be considered a breach by
Correspondent. Elan will not make any amendments to this agreement that are
specific to this Agreement solely (not a part of on-going general Elan program
management) without the mutual consent of the Correspondent.   I.   No Implied
Waiver. No failure by either party to insist upon strict performance of any term
or obligation set forth in this Agreement or to exercise any right or remedy
under this Agreement, nor acceptance of full or partial performance during
continuance of a default, shall constitute a waiver of any such term,
obligation, right or remedy, or a waiver of any such default, by the party
entitled to rely upon such term or performance of such obligation, to assert
such right or remedy, or to act upon such default.   J.   Severability. Should
any provision of this Agreement contravene any law, or valid regulation or rule
of any regulatory agency or self-regulatory body having jurisdiction over either
party hereto (including without limitation rules of the National Associations),
or should any provision of this Agreement otherwise be held invalid or
unenforceable by a court or other body of competent jurisdiction, then each such
provision shall be automatically terminated and performance thereof by both
parties waived, and all other provisions of this Agreement shall nevertheless
remain in full force and effect.   K.   Compliance with the National Association
Regulations. In connection with their performance hereunder, Elan and
Correspondent will comply with applicable Operating Regulations of the National
Associations as

21of 22



--------------------------------------------------------------------------------



 



    in effect from time to time. To the extent any provision of this Agreement
conflicts with such Operating Regulations at any time, this Agreement shall be
deemed amended to conform with such Operating Regulations. In furtherance of the
foregoing, Elan may notify Correspondent of any such amendment.   L.  
Counterparts. This Agreement may be signed in any number of counterparts, each
of which shall be deemed an original.   M.   Limitation of Actions. No cause of
action, regardless of form, shall be brought by either party more than one
(1) year after the cause of action arises.   N.   WAIVER OF JURY TRIAL. EACH OF
THE PARTIES HERETO IRREVOCABLY WAIVES TO THE EXTENT PERMITTED BY LAW ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.   O.
  Third Party Service Providers. Elan may use any subcontractor or vendor to
perform its obligations under this Agreement, but such use may not result in the
direct control of Plan administration residing outside Elan.   P.  
Construction. Captions contained in this Agreement are for convenience only and
do not constitute a limitation of the terms hereof.

22of 22



--------------------------------------------------------------------------------



 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

     
AGREED:
   
 
   
BY COLUMBIA RIVER BANK
  BY HOLDING COMPANY
(CORRESPONDENT)
  ( CORRESPONDENT)
 
   
The undersigned agrees to the foregoing terms for and on behalf of itself as
Correspondent.
  If Correspondent is a “Holding Company”, the undersigned agrees that each of
its financial institution subsidiaries and affiliates in existence as of the
date of this Agreement, hereto, and any and all financial institution
subsidiaries acquired by the undersigned after the date of this Agreement shall
be a Correspondent subject to the terms of this Agreement, particularly Section
V.B.1. (which list of financial institution subsidiaries and affiliates will be
provided to Elan from time to time). Each reference to Correspondent in this
Agreement refers to each such subsidiary or affiliate and all terms of this
Agreement are enforceable by and/or against each such subsidiary or affiliate.
The undersigned shall also be directly responsible to Elan for any and all
financial obligations of such subsidiaries and affiliates to Elan hereunder.
By:
 
   
Title:
 
   
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  By:
 
 
 
 
 
  Title:
 
 
 
 
 
  Date:
 
 
 

          U.S. BANK NATIONAL ASSOCIATION ND D/B/A     ELAN FINANCIAL SERVICES  
 
 
       
By:
       
 
 
 
   
 
       
Title:
       
 
 
 
   
 
       
Date:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



Exhibit A
Definitions

1.   “Account” shall mean a revolving line of credit extended by Elan to a
Cardmember accessible by use of a Credit Card bearing the mark of a National
Association or Convenience Check.   2.   “Account Advances” shall mean
transactions other than Purchases that allow a Cardmember to directly access
funds through their Account. Advances may include Account transactions such as
cash advances, Convenience Checks, and some Balance Transfers.   3.   “ACH”
shall mean Automated Clearing House.   4.   “Acquired Portfolio” shall have the
meaning set forth in Section V.B.2.b., hereof.   5.   “Acquired Portfolio Owner”
shall have the meaning set forth in Section V.B.2.d., hereof.   6.   “Acquirer’s
Portfolio” shall have the meaning set forth in Section V.B.2.e.ii., hereof.   7.
  “Affected Party” shall have the meaning set forth in Section IV.G., hereof.  
8.   “Assigned Holders” shall have the meaning set forth in Section III.B.,
hereof.   9.   “Balance Transfers” shall mean the ability of a Cardmember to
transfer balances and obligations owed to other companies or financial
institutions to the Cardmember’s Account.   10.   “Breach of Security” means,
for purposes of Section IV.G., the unauthorized access to or acquisition of any
record containing Customer Information consisting of personally identifiable
information, whether in paper, electronic, or other form, in a manner that
renders misuse of the information reasonably possible.   11.   “Business
Account” shall mean one or more Account(s) issued to one or more individual(s)
on behalf of a Business Entity who is a customer or member of Correspondent.  
12.   “Business Day” shall mean any day (other than Saturday, Sunday or legal
holiday in North Dakota) in which national banks are permitted to be open in
North Dakota.   13.   “Business Entity” shall mean a federal or state chartered
bank or credit union or a business organization, including but not limited to a
municipality, governmental agency, partnership, corporation, limited liability
company or sole proprietor.   14.   “Cardmember” shall mean, singly or as a
group, an applicant(s) whose application is approved by Elan and who receives an
Account.   15.   “Cardmember Agreement” shall mean the agreement between the
Cardmember and Elan that governs use of an Account.   16.   “Cardholder List”
shall mean the list, in any form, of Cardmembers who hold Accounts, which list
is Confidential Information of Elan.   17.   “Cash Advance Slip” shall mean a
form serving as the Cardmember’s evidence of a cash advance obtained through the
use of the Cardmember’s Account.   18.   “Commercial Card Account” shall mean a
business purpose charge account (i.e., non-revolving line of credit) (which, in
Elan’s case, is established pursuant to any of the Elan “Commercial Product
Programs”) which is designed to be used to charge purchases of travel,
entertainment and other employer-defined

A- 



--------------------------------------------------------------------------------



 



    related goods and services (a “corporate T&E card”) or goods and services
related and incidental to the conduct of day-to-day business activities of an
employer (a “purchasing card”).

19.   “Competing Arrangement” shall have the meaning set forth in
Section V.B.2.a., hereof   20.   “Confidential Information” shall have the
meaning set forth in Article IV, hereof.   21.   “Consumer Account” shall mean
an Account issued to and in the name of one or more consumer(s) or member(s) who
is a customer of Correspondent.   22.   “Control” of an entity means possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of such entity through ownership of voting securities,
contract or otherwise.   23.   “Convenience Check” shall mean a check
distributed by Elan to a Cardmember to be used to access the Cardmember’s
Account.   24.   “Correspondent” shall have the meaning set forth in the
introduction to this Agreement.   25.   “Correspondent Account” shall mean a
depository account established with a financial institution designated or
approved by Elan for the purpose of receiving or making payments and settling
transactions pursuant to this Agreement.   26.   “Correspondent Income” shall
have the meaning set forth in Section III.C., hereof.   27.   “Correspondent
Marks” shall mean all registered and unregistered trademarks, services marks,
trade name, service name, trade dress and internet address or domain name
including, but not limited to, the Correspondent name and logo(s), owned and
used by Correspondent.   28.   “Correspondent Website” shall mean an internet
web site maintained by Correspondent for the purpose of promoting its products
and services.   29.   “Credit Card” shall mean an access device used to access
an Account bearing Correspondent Marks and either Visa Marks or MasterCard
Marks.   30.   “Credit Card Manager” shall have the meaning set forth in
Section II.A.4., hereof.   31.   “Customer Information” shall have the meaning
set forth in Section IV.A.1.e., hereof.   32.   “Debit Card” shall mean an
access device used to access a customer’s or member’s asset account; Debit Card
shall not include a Credit Card issued to access an open-ended line of credit.  
33.   “Effective Date” shall mean the date first set forth in the introductory
paragraph of the Agreement.   34.   “Elan” shall mean U.S. Bank National
Association ND d/b/a Elan Financial Services.   35.   “Elan Marks” shall mean
all registered and unregistered trademarks, services marks, trade name, service
name, trade dress and internet address or domain name, including, but not
limited to, the Elan name and logo(s), owned by Elan or an affiliate thereof.  
36.   “Elan Website” shall mean the internet web site maintained by Elan for the
purpose of promoting the Products, among other services, and to allow
Cardmembers to access their Account.   37.   “Excluded Damages” shall have the
meaning set forth in Section VIII.F., hereof.

A- 



--------------------------------------------------------------------------------



 



38.   “Full Recourse Account” shall mean an Account for which Correspondent has
agreed to assume all risk of credit, fraud or other loss with respect to such
Account and indemnify and hold Elan harmless from any loss, claim or damage
arising from, or relating to, such Account.   39.   “Full Recourse Agreement”
shall mean an agreement between Elan and Correspondent with respect to a Full
Recourse Account, which agreement is in a form supplied by or approved by Elan.
  40.   “Home Equity Line Account” shall mean an open-ended line of credit
issued to Correspondent’s customers or members that is secured by real property
and accessible by a card.   41.   “Initial Term” shall have the meaning set
forth in Section VI.A., hereof.   42.   “Interchange Fees” shall mean the fees
received by Elan as determined by the National Associations that is to be paid
by the acquiring institution to the issuing institution.   43.   “Interchange
Rate” shall mean the rate that is set and charged by a National Association to
an entity that initiates a Card transaction, which is subsequently paid to Elan,
the issuer of the Card. The rate is a percentage applied to the dollar value of
each transaction for the cost of receiving, balancing and posting Card
transactions.   44.   “Link” shall have the meaning set forth in Section II.C.3,
hereof.   45.   “MasterCard” shall mean MasterCard International Incorporated.  
46.   “MasterCard Marks” shall mean the mark MasterCard, the intertwined circle
design and all other service marks or trademarks owned by MasterCard.   47.  
“National Associations” shall mean Visa and MasterCard and such other national
card association with respect to which Elan becomes an issuer during the term of
this Agreement.   48.   “Net Purchase Transactions” shall mean the dollar amount
of purchases charged by Cardmembers to an Account during any statement period
minus the dollar amount of all chargebacks, refunds, purchase returns and credit
(other than payment credits) to the Accounts for such Cardmembers made during
the statement period. Net Purchase Transactions shall not include Account
Advances.   49.   “Online Account Services” shall mean online system
capabilities that Elan provides to Correspondent so that Correspondent may have
the ability to systematically access certain Cardmember Account details in order
to answer inquiries regarding Accounts (to the extent the Cardmember inquiries
may be answered by the Account information available online to Correspondent).  
50.   “Operating Regulations” shall have the meaning set forth in
Section III.E.1.a., hereof.   51.   “Personalized Collateral” shall have the
meaning set forth in Section II.C.2.a., hereof.   52.   “Plan” shall mean the
Elan Financial Services Credit Card Plan, pursuant to which Elan offers Products
to customers or members of Correspondent.   53.   “Products” shall mean Consumer
Accounts and Business Accounts.   54.   “Purchased Accounts” shall mean Accounts
that were purchased by Elan from Correspondent as part of a portfolio
acquisition subject to a separate agreement executed by the parties.   55.  
“Regulatory Changes” shall have the meaning set forth in Section X.H., hereof.  
56.   “Renegotiation Event” shall have the meaning set forth in
Section III.E.1., hereof.

A- 



--------------------------------------------------------------------------------



 



57.   “Renewal Term” shall have the meaning set forth in Section VI.B., hereof.
  58.   “Requirements of Law” means with respect to any party to this Agreement,
any law, ordinance, statute, treaty, rule, judgment, regulation or other
determination or finding of any arbitrator or governmental authority applicable
to or binding upon such party or to which such party is subject, whether
federal, state, county, local or otherwise (including, but not limited to, usury
laws, the Federal Truth-In-Lending Act, the Fair Debt Collection Practices Act,
the Federal Equal Credit Opportunity Act, the Fair Credit Reporting Act, the
Fair and Accurate Credit Transactions Act, the National Bank Act, the
Gramm-Leach-Bliley Act, the USA PATRIOT Act, the Sarbanes-Oxley Act, and
Regulations B, E, P and Z of the Board of Governors of the Federal Reserve
System).   59.   “Restricted Accounts” shall have the meaning set forth in
Section V.B.1., hereof.   60.   “Sales Drafts” shall mean paper forms Cardmember
use as evidence of purchases made with their Account.   61.   “Settlement
Account” shall mean a separate account from the Correspondent Account
established for the sole purpose of depositing Cardmember payments accepted by
Correspondent.”   62.   “Settlement Date” shall mean the day on or about the
seventh (7th) Business Day of each month, on which Elan makes certain payments
to or withdrawals from the Correspondent Account, as applicable.   63.  
“Termination Date” shall mean the date of termination of the Agreement.   64.  
“Visa” shall mean Visa U.S.A., Inc. and Visa International, Inc.   65.   “Visa
Marks” shall mean the mark “Visa”, the bands design and all other service marks
or trademarks owned by Visa.

A- 



--------------------------------------------------------------------------------



 



SCHEDULE A TO ELAN FINANCIAL SERVICES JOINT MARKETING AGREEMENT
Correspondent Income
This Schedule A to the Elan Financial Services Joint Marketing Agreement between
Correspondent and Elan Financial Services (the “Agreement”) sets forth the
income to be paid to Correspondent during the term of the Agreement (or for such
shorter period as may be specified in the Agreement) for developing new Accounts
under the Elan Financial Services Credit Card Plan.

I.   DEFINITIONS

      In this Schedule A, terms have the meaning given them under the Agreement
and additional terms are defined as follows:     A.   “Business Account
Products” means, collectively, Business Card Accounts and Business Reward Card
Accounts.     B.   “Business Card Account” means a business purpose Account
issued to a Contracting Company but does not include a Business Reward Card
Account.     C.   “Business Reward Card Account” means a business purpose
Account issued to a Contracting Company associated with a rewards program that
allows Cardmembers of a Contracting Company to earn “points” for net purchase
dollars charged to their Accounts which points may be redeemed for cash, travel
awards, merchandise awards, or other products or services as defined in
materials provided to Cardmembers.     D.   “Consumer Account Products” means,
collectively, Consumer Card Accounts, Secured Card Accounts, and Consumer Reward
Card Accounts.     E.   “Consumer Card Account” means a Consumer Account other
than a Secured Card Account or a Consumer Reward Card Account.     F.  
“Contracting Company” means a corporation, partnership, sole proprietor, joint
venture, government, or government subdivision or agency, or other organization
which executes a contract with Elan pursuant to which Elan issues Business Card
Accounts or Business Reward Card Accounts to and in the name of individuals
designated by that entity.     G.   “Consumer Reward Card Account” means a
Consumer Account associated with a program that allows consumer Cardmembers to
earn “points” for net purchase dollars charged to their Accounts, which points
may be redeemed for cash, travel awards, merchandise awards, or other products
or services as defined in materials provided to Cardmembers.     H.  
“Interchange” means the fee determined by Visa or MasterCard, as applicable,
which is to be paid by the acquiring institution to the issuing institution.    
I.   “New Account Incentive Payment” means an incentive payment payable by Elan
to Correspondent for specified new Accounts under the Plan, as more particularly
described in this Schedule A.     J.   “Secured Card Account” means a Consumer
Account established pursuant to the Elan Secured Card program, which is an
Account that is secured by funds held in a tied deposit account.

II. INCOME

  A.   NEW ACCOUNT INCENTIVE PAYMENTS

Sch A- 



--------------------------------------------------------------------------------



 



      A New Account Incentive Payment will be paid, on the Settlement Date, the
month following the establishment of a new Account, regardless of whether the
Account has been used by the Cardmember. New Account Incentive Payments will not
be paid for Purchased Accounts. Correspondent will be paid Incentive Payments
for the following new Accounts:

  1.   Consumer Account Products except Secured Card Accounts A thirty-five
dollar ($35) incentive payment will be paid to Correspondent for each new
Consumer Account Product, except Secured Card Accounts, established for an
Assigned Holder, provided that the incentive payment will not be paid for
Account upgrades, or Accounts attributable to Elan’s acquisition direct mail
programs.     2.   Business Account Products A thirty-five dollar ($35)
incentive payment will be paid to Correspondent for each new Business Account
Product established for an Assigned Holder, provided that the incentive payment
will not be paid for Account upgrades, or Accounts attributable to Elan’s
acquisition direct mail programs. The Business Account Product must be
established contemporaneously with execution of the agreement between Elan and
the Contracting Company in order to receive payment.         Correspondent’s
aggregate incentive payments for Business Account Products established on behalf
of a single Contracting Company are capped at a maximum of twenty (20) Credit
Cards. This limitation applies to aggregate Business Card Accounts and Business
Reward Card Accounts.     3.   Secured Card Accounts A thirty-five dollar ($35)
incentive payment will be paid to Correspondent for each new Secured Card
Account established for an Assigned Holder, provided that the incentive payment
will not be paid for Accounts attributable to Elan’s acquisition direct mail
programs.

  B.   ADDITIONAL INCOME         In addition to New Account Incentive Payments,
Correspondent will receive twenty-five percent (25%) of the Interchange income
earned and fifteen percent (15%) of interest paid on Net Purchase Transactions
paid to Elan in connection with the Consumer Card Accounts, Business Card
Accounts, Consumer Reward Card Accounts, Business Reward Card Accounts and
Secured Card Accounts by Assigned Holders (“Additional Income”). Additional
Income will be paid whether the relevant Accounts are Purchased Accounts or new
Accounts. Additional Income will be paid to Correspondent on the Settlement
Date, the month following when the Interchange income from the Assigned Holders
was earned.         Elan may pay Correspondent’s share of interest income to
Correspondent upon billing interest to a Cardmember and prior to receipt of
payment for the same from such Cardmember. In the event that Elan pays interest
income to Correspondent and the Cardmember does not pay timely the interest to
which the payment made to Correspondent pertains, Elan may charge the
Correspondent Account to recover the interest income paid to Correspondent
whether or not any such charge creates an overdraft. Upon receipt of the
delinquent interest payment from the Cardmember, Elan shall pay to Correspondent
the share of such payment owing to Correspondent on the Settlement Date, the
month following when the delinquent interest was paid by the Cardmember.

Sch A- 